Citation Nr: 1538560	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1971 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before a Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  The Veterans Law Judge who conducted the hearing retired, and according to a statement received in August 2015, the Veteran declined the opportunity to testify at another hearing.

In July 2013, April 2014, and October 2014, the Board remanded the case for further development.  In its remands in July 2013, April 2014, and October 2014 the Board directed a search of additional federal records in an attempt to corroborate the Veteran's in-service stressor.  The Agency of Original Jurisdiction (AOJ) made several attempts to search for additional federal records in an attempt to corroborate the Veteran's in-service stressor.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record. 






FINDING OF FACT

While the Veteran has been diagnosed with PTSD, he did not engage in combat with the enemy, and has neither alleged a stressor related to combat, nor one related to hostile military or terrorist activity; there are no service records or other credible evidence that corroborates the occurrence of any alleged in-service stressor(s), and the record presents no basis for VA to make any further attempt to corroborate the occurrence of any such stressor(s).


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.3102, 3.159, 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, notice was provided to the Veteran in February 2009, prior to the initial adjudication of the claim in June 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate a claim of service connection, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA and private treatment records, and lay statements.  Also of record and considered in connection with the appeal is the transcript of the Veteran's July 2012 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

With respect to the Board hearing, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Veteran's Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claim (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ, who chairs a hearing, fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, during the July 2012 hearing, the undersigned identified the issue on appeal, solicited information regarding the Veteran's disability, why he believed it is service related, and whether there were any outstanding  records available.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Any omission regarding the submission of any specific evidence is harmless, as the hearing testimony revealed the need for further development of the claim on appeal, which was directed in the Board's subsequent remands. 

The Board also finds that there has been substantial compliance with the Board's 2013 and 2014 remand directives for the issue herein decided.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board remanded the instant claim in 2013 and 2014 in order for the AOJ to undertake any necessary development to attempt to verify the Veteran's alleged stressful experiences relating to his service while stationed in Korea, to specifically include through the U.S. Army Joint Services and records Research Center (JSRRC) and any other source(s) as appropriate.  Most recently, in June 2015, the VA issued a memorandum listing the efforts it undertook to corroborate the Veteran's stressors and concluding that there was insufficient information to corroborate the Veteran's stressor.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 Board remand directives such that no further action is necessary in this regard.  See Stegall, supra; D'Aries, 22 Vet. App. at 104.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  


Service Connection Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The evidence needed to establish the occurrence of a claimed in-service stressor is typically dependent upon whether a veteran engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement alone may establish the occurrence of the stressor and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time the Veteran filed his claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The Board notes that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by, in part, liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Analysis

In this case, the Veteran claims that he is suffering from PTSD as a result of his experience during service.  He essentially claims one stressor, that while in Korea, he became close friends with someone whose first name was [redacted], but whose last name the Veteran did not know, who was killed when his Jeep turned over.  See Hearing Transcript, p. 2.  The Veteran claims that he has thought about what happened since that time, and since he retired, he thinks about it more and is bothered by it.  See Hearing Transcript, p. 3.  

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of PTSD.  Neither the report of the March 1971 enlistment examination nor the reports of the October and November 1972 separation examinations do not show any diagnosis of a psychiatric disorder, including PTSD.  In the separation examination reports, the Veteran stated that he was in good health. 

Private treatment reports from the Albemarle Counseling Group reveal that the Veteran was diagnosed with PTSD in January 2009.  The treatment reports note that the Veteran experienced symptoms such as anxiety, recurrent intrusive thoughts, and sleep disturbances. 

The Veteran has met the first requirement for service connection for PTSD as the private treatment records document a diagnosis of PTSD.  Despite this diagnosis, his service connection claim must fail because the second element, credible evidence that an in-service stressor occurred, is not met.  The Veteran has not alleged, and the evidence does not suggest, that he was engaged in combat with the enemy, or that his alleged stressor was combat-related or involved fear of hostile enemy activity. Therefore, he cannot establish the occurrence of a stressor on the basis of his assertions, alone; rather, credible evidence corroborating the occurrence of his claimed in-service stressors is required. 

Here, however, there is no credible evidence of record establishing that the Veteran's claimed stressor-his friend dying after his Jeep turned over-actually occurred.  A May 2009 memorandum shows a formal finding that the VA was unable to verify the Veteran's claimed stressor noting that the information required to corroborate the stressful events incurred by the Veteran was insufficient to send to the US Army and Joint Service Records Research Center (JSRRC) and /or insufficient to allow for meaningful research of the Marines Research Center and/or National Archives and Records Administration (NARA) records.  It was noted that the Veteran reported that his friend, [redacted], died on September [redacted], 1972 at Camp Casey, South Korea as a result of a Jeep accident.  They reviewed casualty records which did not produce any soldier with the first name "[redacted]" as dying at Camp Casey, Korea.  Although, it is unclear whether 1978 is a typographical error or they were looking at deaths on September [redacted], 1978 and not 1972, further research with regard to the correct date in 1972 as reported by the Veteran, as discussed below, was negative for the reported incident.  

Pursuant to the July 2013 Board remand, the JSRRC researched the US Army historical records available and coordinated research with the NARA.  They were unable to locate unit records pertaining to the 1st Battalion, 72nd Armor, 2nd infantry division, Korea, for the calendar year 1972.  They also reviewed the US Army casualty data available which did not list anyone by the first name [redacted] that died in Korea between August 1st and November 30, 1972.  After a request for morning reports for the Veteran's unit, it was noted that morning reports status remarks on veterans assigned to a unit, not unit activities and history for data pertaining to unit activities.  A February 2014 memorandum shows a formal finding of lack of information required to corroborate stressors after requests were sent to the National Personnel Records Center (NPRC), JSRRC, and the Army Crime Records Center.  

Pursuant to the October 2014 Board remand, a response to a request to the NPRC indicates that the no search is possible based on the information furnished and that a last name of the alleged personnel was needed.  According to a June 2015 memorandum, it was determined that the information required to corroborate the stressful events incurred by the Veteran is insufficient to send to the US. Army and JSRRC and/or insufficient to allow for meaningful research of the Army Crimes Division and/or NPRC / NARA records.  

The Board finds that the record presents no reason for VA to undertake any further action to attempt to verify the Veteran's alleged stressor.  The Board acknowledges that corroboration of a stressor does not require that there be corroboration of every detail of the claimed stressor.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  However, in this case, the Veteran has not been able to provide any additional information to assist in any future verification effort.  As noted, he has not been able to provide the friend's last name.  Hence, no further AOJ action in this regard is required.

As there is no credible supporting evidence that a claimed in-service stressor actually occurred, an essential criterion for establishing service connection for PTSD, the Veteran cannot meet the requirements of 38 C.F.R. § 3.304(f).  Accordingly, the claim for service connection for PTSD must be denied.  There is no reasonable doubt to be resolved in the Veteran's favor on any point material to this determination.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


